DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, applicant argues that “Reichard expressly states that the second capacitor plate 56 has an area on the order of 2 inches square. An area this small would not prevent significant straight-line paths between the first capacitor plate 54 and the user’s hand, at least because a typical user’s hand has an area larger than two square inches. Thus, Reichard fails to describe “wherein the hand guard is configured so that there are no significant straight-line paths between the sensor plates and a user’s hand” as recited in amended independent claim 1.” 
With respect to the amended claim limitations of claim 1, the term “significant straight line paths” appears to be a broad term as the claim does not explicitly disclose what is deemed significant or whether the applicant’s device can have some straight-line path from the plate to the user’s hand. However, examiner has interpreted this feature to mean that an area equal to or larger than a user’s hand would prevent significant straight-line path as stated in the applicant’s argument and it appears that any conductive material larger than a user’s hand situated between the user’s hand and the sensor plate would meet the claim limitation. Therefore, a new ground of rejection is outlined in this action to teach this limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al, US 20040095151
Regarding claim 1, Schmidt discloses an obscured feature detector (abstract; sensor directed to detecting wall inclusions) comprising: 
one or more sensor plates (Fig. 2; measuring capacitor 16 with electrode 24 having face 25 is considered a sensor plate);  
a sensing circuit coupled to the one or more sensor plates, the circuit being configured to measure sensor readings of the one or more sensor plates (Fig.2; printed circuit board 18 and electric circuits 48 for generating and evaluating the measurement signal, See ¶[0037]),
a handle configured to be grasped by a user of the obscured feature detector (Fig. 2; Claim 1; handheld locator is disclosed; therefore, the top portion (chamber 22) is held by hand of a user);  
a hand guard comprised of an electrically conductive material and positioned between at least a portion of the handle and the sensor plates (The top portion of the locating device is surrounded by inner conductive material of housing 14 as stated in ¶[0041], “chamber 22, which 
an indicator to be toggled between a deactivated state and an activated state to indicate a location of a region of relative high sensor reading (¶[0049]; “housing of the locator has not only the sensor device 10 but at least also a display element, such as a display, on which location information about an object detected with the locator in a wall”; producing an information on a display is changing between a deactivated/activated state based on the object detected in the location of the device). 
Regarding claim 3, Schmidt teaches wherein a perimeter of the hand guard is parallel to a perimeter of the one or more sensor plates as a group (Fig.2; boundaries of a side of both are extending in the same direction). 
 	Regarding claim 4, Schmidt teaches wherein the hand guard and one or more sensor plates are positioned in parallel planes (Fig. 2) and the hand guard and one or more sensor plates as a group are centered on each other (Fig. 2; electrode 24 is centered on the top portion of housing 14). 
 	Regarding claim 5, Schmidt teaches wherein the hand guard is electrically coupled to an electrically conductive point of the sensing circuit (Fig. 6; metallized layer 44 to conductive surface 46 of housing 14).  

Regarding claim 10, Schmidt teaches in wherein the hand guard comprises an electrically conductive plastic (¶[0033]).
  Regarding claim 14, Schmidt discloses the obscured feature detector of claim 1 and wherein the sensor plate is configured to take a sensor reading that varies based on a proximity of the sensor plate to one or more surrounding objects and on a material property of each of the one or more surrounding objects (¶[0005]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al, US 20040095151
Regarding claim 2, Schmidt is silent in wherein a perimeter of the hand guard has dimensions that are the same dimensions as a perimeter of the one or more sensor plates as a group. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired dimensions of the hand guard and sensor plate, since it has been held where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative Please note that applicant has not provided the criticality of providing the same dimensions for the combined sensor plate perimeter and the hand guard perimeter. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al, US 20040095151 in view of Ermisch et al., US 5,883,508
Regarding claim 7, Schmidt is silent in wherein the hand guard comprises sheet metal.  However, Ermisch teaches wherein a conductive element comprises sheet metal (claim 5). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the sheet metal material of the capacitive electrode as taught by Ermisch into the hand guard of Schmidt for the benefit of providing an element which can be produced in a simple manner having desired shape while providing the conductive and shielding properties. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al, US 20040095151 in view of Gray, US 8,491,111
. 
 
Claim 9,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al, US 20040095151 in view of Osborne, US 2014/0202319
Regarding claim 9, Schmidt is silent in wherein the hand guard comprises an electrically conductive layer of paint. However, Osborne teaches the use of a ground conductor material which comprises an electrically conductive layer of paint (Para [0089]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the material for a ground conductor as taught by Osborne into the grounded hand guard element of Schmidt for providing a material capable of being conductive and shield the device from interference with ease. 
 	Regarding claim 11, Schmidt is silent in wherein the hand guard comprises one layer of a printed circuit board. However, Osborne teaches the use of a ground conductor material which comprises a layer of a printed circuit board (Para [0089]; conductive trace of a pcb). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Osborne into Schmidt for providing the desired material since it is capable of being conductive and shield the device from interference with ease.

Claim 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al, US 20040095151 in view of Reichard, US 6,014,027
Regarding claim 12, Schmidt is silent in wherein the hand guard is electrically coupled to the ground of the sensing circuit. Reichard teaches wherein the hand guard is electrically coupled to the ground of the sensing circuit (Fig. 6; connected to common/ ground). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Reichard into Schmidt for the benefit of providing a providing a coupling to a reference point in the device so that interference from user may be minimized.
Regarding claim 13, Schmidt is silent in wherein the hand guard is electrically coupled to the voltage source of the sensing circuit.  Reichard teaches wherein the hand guard is electrically coupled to the voltage source of the sensing circuit (Fig. 6; Battery B). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Reichard into Schmidt for the benefit of providing a coupling to a reference point in the device so that interference from user may be minimized. 

Claim 15, 16, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrough, US 20110215822 in view of Schmidt et al, US 20040095151
Regarding claim 15, Dorrough discloses a method of detecting an obscured feature behind a surface (invention related to stud finder behind a wall), comprising: 
taking a sensor reading of one or more sensor plates of an obscured feature detector (Fig. 1a-7; sensor plate array 31 with plates 32), the obscured feature detector comprising one or more sensor plates (Fig. 1a-7; plates 32), a sensing circuit (Fig. 3; converter 38 of sensing circuit 30), a handle (Fig. 1a; handle 15), and an indicator (Fig, 3; display circuit 50 with indicators 52), 
measuring, via the sensing circuit, the sensor readings of the one or more sensor plates (Fig. 3; sensing circuit 30 connected to plates 32, therefore it measures the sensor readings); and 
setting the indicator to indicate a location of a region of relative high sensor reading (Fig. 3; indicators 52 activated based on the readings). 
Dorrough is silent in a hand guard, wherein the hand guard is comprised of an electrically conductive material and positioned between at least a portion of the handle and the one or more sensor plates, wherein the hand guard prevents significant straight-line paths between the sensor plates and a user’s hand. However, Schmidt teaches a hand guard between a handle and a sensor plate, the hand guard comprising an electrically conductive material (The top portion of the locating device is surrounded by inner conductive material of housing 14 as stated in ¶[0041], “chamber 22, which is formed by the bulge 28 in the housing 14 and by the printed circuit board 18, is surrounded in a closed way by an electrically conductive surface, so that this partial chamber 22 is a Faraday cage 21”), wherein the hand guard prevents significant straight-line paths between the sensor plates and a user’s hand (since the inner conductive material of housing 14 covers the top portion of the device (i.e. where a user’s hand would be), it is large enough to prevent significant straight-line paths between electrode and user’s hand.  See also Fig. 3 where the field lines 52 are directed to the inner surface of the housing 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Schmidt into Dorrough for the benefit of reducing the interference from the user 
Regarding claim 16, Dorrough discloses wherein the sensor reading is a capacitive reading (abstract). 
Regarding claim 18, Dorrough as modified is silent wherein a perimeter of the hand guard has dimensions that are the same dimensions as a perimeter of the one or more sensor plates as a group. However, It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the desired dimensions of the hand guard and sensor plate, since it has been held where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  In this case, it would be within the level of ordinary skill in the art to provide the similar dimensions since having a hand guard with at least the same dimension as that of the sensor plate would lessen the capacitance from user to the sensor plate and would not make the device perform differently. Whereas, having a smaller hand guard to the sensor plate dimension would not lessen the capacitive effect from the user.  Please note that applicant has not provided the criticality of providing the same dimensions for the combined sensor plate perimeter and the hand guard perimeter.
Regarding claim 19, Dorrough discloses a method of manufacturing an obscured feature detector, comprising:

electrically coupling a sensing circuit to the three or more sensor plates, the circuit being configured to measure the sensor readings of the three or more sensor plates (Fig. 3; converter 38 of sensing circuit 30);  
electrically coupling an indicator to the sensing circuit, the indicator to be toggled between a deactivated state and an activated state to indicate a location within the sensing field of a region of relative high sensor reading (Fig, 3; display circuit 50 with indicators 52 which are activated based on the stud/ object behind wall);  

Dorrough is silent in positioning a hand guard between the handle and the three or more sensor plates, the hand guard comprising an electrically conductive material, wherein the hand guard is configured so that there are no significant straight-line paths between the sensor plates and a user’s hand.  However, Schmidt teaches a hand guard between a handle and a sensor plates, the hand guard comprising an electrically conductive material (The top portion of the locating device is surrounded by inner conductive material of housing 14 as stated in ¶[0041], “chamber 22, which is formed by the bulge 28 in the housing 14 and by the printed circuit board 18, is surrounded in a closed way by an electrically conductive surface, so that this partial chamber 22 is a Faraday cage 21”), wherein the hand guard is configured so that there are no significant straight-line paths between the sensor plates and a user’s hand (since the inner conductive material of housing 14 covers the top portion of the device (i.e. where a user’s hand would be), it is large enough to prevent significant straight-line paths between electrode and user’s hand.  See also Fig. 3 where the field lines 52 are directed to the inner surface of the housing 14);.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Schmidt into Dorrough for the benefit of reducing the interference from the user to the sensing element by grounding the signal from the hand of the user in order to provide a more accurate measurement. 
Regarding claim 20, Dorrough in view of Schmidt discloses the method of claim 19.  Dorrough teaches three or more sensor plates but is silent in wherein the hand guard is positioned such that a perimeter of the hand guard is parallel to a perimeter of the three or more sensor .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorrough, US 20110215822 in view of Schmidt et al, US 20040095151 in view of Reichard, US 6,014,027
Regarding claim 17, Dorrough is silent in wherein the sensor reading is an electromagnetic reading.  However, Reichard teaches a sensor for detecting electrical features using a hand held device which comprises an electromagnetic reading (Fig. 8; 40). It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Reichard into Dorrough as modified for the benefit of providing a non-contact sensor with low power requirements. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        12/31/2021